          Case 1:19-cr-00592-LGS Document 65 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                                Plaintiff,
                                                                19 Crim. 592 (LGS)
                    -against-
                                                                      ORDER
 PARFAIT MUTIMURA,

                                Defendants.

Lorna G. Schofield, United States District Judge:

       WHEREAS, pro se Defendant filed a reply (Dkt. No. 64) to the Government’s opposition

to Defendant’s petition for compassionate release. Because the Court did not grant leave for

Defendant to file a reply, the Court construes Defendant’s submission as a motion for leave to

file a reply. Defendant’s reply repeats the arguments made in his original petition regarding the

risks of COVID-19 at his facility and his own medical conditions. Further briefing on these

points is not warranted. See Chen-Oster v. Goldman, Sachs & Co., No. 10 Civ. 6950, 2019 WL

6221110, at *4 (S.D.N.Y. Oct. 7, 2019) (noting courts’ discretion to permit replies); United States

v. Parlato, No. 15 Crim 149, 2017 WL 9487081, at *5 (W.D.N.Y. Feb. 13, 2017), report and

recommendation adopted, No. 15 Crim. 149, 2017 WL 2952832 (W.D.N.Y. July 10, 2017)

(denying leave to reply when further briefing would be fruitless). Accordingly, it is hereby

       ORDERED that Defendant’s motion for leave to file a reply is denied.

       The Clerk of Court is respectfully directed to mail a copy of this Order to pro se

Defendant.

Dated: March 16, 2021
       New York, New York
